IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAKESH VERMA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2061

NEHA VERMA,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Duval County.
James H. Daniel, Judge.

Rakesh Verma, pro se, Appellant.

Neha Verma, pro se, Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, C. J., WOLF and RAY, JJ., CONCUR.